Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 1, 2013                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  144722                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  MARK LANGTON,                                                                                           David F. Viviano,
          Plaintiff-Appellant,                                                                                        Justices

  v                                                                 SC: 144722
                                                                    COA: 300639
                                                                    Court of Claims: 08-000085-MH
  STATE OF MICHIGAN,
            Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 20, 2011
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the September 29, 2010 order of the Court of Claims denying in part the
  defendant’s motion for summary disposition. The Court of Appeals clearly erred in
  applying principles of direct liability to grant summary disposition to the defendant on
  the plaintiff’s vicarious liability claim. “Vicarious liability is based on a relationship
  between the parties, irrespective of participation, either by act or omission, of the one
  vicariously liable, under which it has been determined as a matter of policy that one
  person should be liable for the act of the other.” Theophelis v Lansing General Hospital,
  430 Mich 473, 483 (1988) (internal quotation and citation omitted). Because the theory
  of vicarious liability is not concerned with the acts or omissions of the principal, the
  Court of Appeals erred in holding that the defendant was entitled to summary disposition
  because it did not have a duty to intervene.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 1, 2013                         _________________________________________
           h0424                                                               Clerk